internal_revenue_service p o box cincinnati oh release number release date date date department of the treasury employer_identification_number contact person - id number contact telephone number vil legend c scholarship d state e state f school g school h school j school k schools p scholars t dollars amount u dollars amount vv number w number dear you asked for advance approval of your scholarship grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provided in code sec_117 letter catalog number 58263t description of your request you will operate a scholarship program named c focused on the geographies of d and e to make grants to graduating high school seniors you previously focused support on primary schools but wish to expand support to secondary schools initially the pool of applicants will be limited to graduating high school seniors of your e charter school grantees you indirectly support these charter schools through grants to their respective charter management organizations namely f g h j and k in the future you may expand this program to other schools that you support directly or indirectly each being a qualifying high school you will provide awards to support specific high school graduates called p who will attend educational institutions that are described in code sec_170 to allow such graduates to obtain a degree largely debt free you primarily intend to award scholarships to p attending domestic educational institutions on a case by case basis you may award scholarships for students to study at foreign educational institutions if such educational_institution meets the description of an educational_institution described in code sec_170 if you determine the applicable foreign institution is an educational_institution before disbursing any funds you will thoroughly check the treasury department's office of foreign assets control terrorist lists and specifically designated nationals list the sdn list to ensure that it does not inadvertently transfer funds to any inappropriate organization or become involved with any individuals on the sdn list depending on the status of such foreign institution you may require expenditure_responsibility for any such grant you will award scholarships to students who show potential for college and career success each p will not be the typical high school leader who achieved early and often rather a p will be unique among his or her peers in that he or she will have demonstrated particular persistence self-discipline curiosity conscientiousness and motivation p will have worked hard to achieve academic and social success even when progress did not come readily or easily for him or her the scholarships will afford p an opportunity that they might not otherwise have had to continue their personal growth in college no p will be required to enroll in any particular undergraduate program or to study any particular subject each p will have the choice to use the scholarship in pursuit of any course of undergraduate study at an institution he or she so chooses you will generally award four-year undergraduate scholarships to graduating high school seniors with potential for success the number of awards made annually will be determined by your board_of directors based on a the size of the applicant pool b the qualifications and needs of the candidates and c the funds determined by your board to be used to support c initially you will award between v and w scholarships per year however that number may be adjusted based on the above factors letter catalog number 58263t each scholarship is intended to fill the gap between a student's direct costs as defined below and federal state or institutional financial aid he or she receives based on this research each scholarship will average between t dollars and u dollars per academic year with such amount to be adjusted annually to reflect increases in the costs p will incur c is not meant to replace other financial assistance available to a p rather it will make college a possibility without undue financial stress on the p's family or the need for student loans c will be publicized through the guidance departments of each qualifying high school and word-of-mouth such departments will be made aware of the eligibility criteria candidates will be nominated by representatives at each qualifying high school including one or more guidance counselors and or college advisors and or one or more teachers and or school administrators each of whom has regular and direct involvement with high school seniors at each qualifying high school representatives of each qualifying high school will assess potential applicants at their school to determine which potential applicants will likely satisfy the eligibility criteria the representatives of each qualifying high school will nominate students to apply for the scholarships via your online application portal which will be reviewed by your scholarship committee to be considered for an award a candidate must provide a copy of his or her high school transcript showing his or her coursework provide written recommendations from at least two individuals one of which must beacitizen or permanent resident_of_the_united_states bea graduating senior from a qualifying high school with an offer of acceptance to e e an educational_institution to undertake a four-year course of undergraduate study e and gpa for all semesters completed e be from a guidance college counselor and one of which must be from a teacher or community leader e e experience community service honors awards etc e have an unmet financial need with regard to the costs of undertaking a four-year course of undergraduate study after awards through the free application_for federal student aid fafsa and any other federal state or institutional aid or scholarships e e of the scholarship committee e agree to file the fafsa and state_aid applications annually if eligible agree to attend and participate in a personal interview with one or more members provide short essays which demonstrate his or her academic potential provide a resume which includes his or her extracurricular activities work agree to attend and participate in specific scheduled events by you for all p all scholarships will be awarded on a completely non-discriminatory basis with no restrictions based on gender religion race creed age sexual orientation national origin or disability letter catalog number 58263t the scholarship committee will review the nominated candidates using the following criteria which is reasonably related to the purposes of the scholarships e e e e e the future potential of the candidate based on the quality of the essay and the candidate's extracurricular experiences as shown on his or her resume the positive written recommendations showing a likelihood of success for undergraduate study financial need of the candidate based on the candidate's fafsa student aid report any federal state or institutional aid any scholarships awarded and any special personal or family circumstances affecting the candidate's financial need the discussions of your scholarship committee with representatives at each qualifying high school regarding the candidate the conclusions from the reports of the personal interview with the candidate by one or more members of your committee regarding such candidate's demonstrated determination to succeed in college and life and such candidate's capability to continue education through a four-year course of undergraduate study on the basis of your committee’s review of the above criteria it will select recipients and subsequently determine the amount of each scholarship the amount of each scholarship will generally be based on the difference between the direct costs of the course of study and the aggregate amount covered by financial aid awards fafsa or any other equivalent federal state or institutional financial aid and other scholarships on a case by case basis applicants may request and you may provide additional financial assistance to p if you determine the additional financial assistance requested is reasonable and necessary to enable p to complete his or her degree or will complement and broaden the p's experience in pursuing his or her degree the terms and conditions of each scholarship will be set forth in a letter agreement sent to each p the p will be required to acknowledge his or her receipt and consent to the terms and conditions of the scholarship the letter will include the following a the purpose of the scholarship b the duration of the scholarship c the total amount of the scholarship d requirements to renew the scholarship including periodic required reports and attendance your events as further described below and e an agreement to return any unused or misused funds to the extent possible scholarships will be paid_by you directly to the relevant institution if some or all of the funds awarded cannot be paid directly to the institution you will pay such funds to p's personal college account or to p directly to be used to meet his or her direct costs in either case p will be required to provide periodic statements throughout the year at least one at the end of each semester and one at the end of the scholarship showing how the scholarship funds have been spent letter catalog number 58263t each p is expected to participate in specific scheduled events events will likely include welcome receptions college send-offs and year-end celebrations this will present an opportunity for you to check-in with p and ask in what ways their high school experience has or has not prepared them for college and what they think could be done differently or better mid and end-year reports will be provided by p this will include transcripts receipts or expenditures and a renewal application if applicable to apply for renewal of the scholarship p must submit the following an updated copy of his or her transcript verified by his or her educational_institution proof of proper expenditure of scholarship funds paid directly to p and p's most recent fafsa student aid report and any other relevant updated financial information awards your scholarship committee will review each renewal application to ensure all requirements are met and will decide whether or not each such scholarship should be renewed based on satisfaction of the above criteria at the completion of his or her studies p will be required to submit a final report provide a copy of his or her final academic transcript and submit receipts or other proof of proper expenditure of any scholarship funds paid directly to him or her if a p fails to submit a report after a reasonable_time elapses from its due_date or a report or conversation with the p leads to a possibility that all or any part of the scholarship funds have not been used for the purposes of c you will initiate an investigation while an investigation is active you will to the extent possible withhold any further payments until it has determined that no part of the scholarship has been used improperly and until any outstanding reports have been submitted if after a thorough investigation you conclude any part of the scholarship has been used improperly you will take all reasonable and appropriate steps to recover diverted funds or to ensure that such diverted funds are restored and dedicated to the purposes being financed by the scholarship these steps will include legal action unless such action would probably not result in the satisfaction of execution of a judgment if you determine any part of the scholarship was used for improper purposes and p has not previously diverted grant funds to any use not in furtherance of a purpose specified in the scholarship you will withhold further payments on the particular scholarship until it receives p's assurances in writing that future diversions will not occur any delinquent reports have been submitted to your satisfaction and p agrees to take extraordinary precaution to prevent future diversions from occurring for example by scheduling a check-in call once per month or more frequent reports in each case any diverted funds must be recovered and restored before any further payments are made you will maintain the following as part of its corporate records information used to evaluate the qualifications of candidates to ensure funds are used in furtherance of the purposes of c identification of p including names addresses and any relationship of letter catalog number 58263t any p to you and the amount and purpose of each scholarship and all p reports and other follow-up data obtained in administering c including information related to investigating jeopardized grants basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to the provisions of code sec_117 the grant is to be used for study at an educational_organization described in code sec_170 e other conditions that apply to this determination e e e e e e this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don’t differ significantly from those described in your original request this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary we've sent a copy of this letter to your representative as indicated in your power_of_attorney letter catalog number 58263t please keep a copy of this letter in your records if you have questions please contact the person listed at the top of this letter sincerely stephen a martin director exempt_organizations rulings and agreements letter catalog number 58263t
